DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/25/2021 has been entered. Claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 43 remain pending in the application. The applicant’s amendments to the specification have overcome the objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-27 are indefinite because the metes and bounds of the claims are unclear since they are dependent on a canceled claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (WO 2017145540, for rejection and translation purposes, the US version of the WO document will be used (US Pub No. US20180344289), both cited in the applicant’s 03/01/2019 IDS) in the view of Banjanin et al. (US Pub No. US20130245248).
Regarding claim 1, Imai teaches A method, comprising: configuring, with a processing device in operative communication with an ultrasound device (figure 1, element 14, see paragraphs 0024 and 0044), the ultrasound device with a first set of imaging parameter values (figure 4, paragraph 0059, the image condition setting unit selects imaging conditions corresponding to the determination result and then preform scanning) ; determining that the ultrasound device has changed from imaging a first anatomical location to imaging a second anatomical location using a statistical model receiving ultrasound data  as inputs to the statistical model (paragraphs 0058-0063, the system uses machine learning to process the received ultrasound data to determine whether the system has changed from imaging a first anatomical model to a second anatomical model) ; and configuring, based on determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound device with the first set of imaging parameter values (figure 4, paragraphs 0058-0063; the system keeps repeating the steps, while repeating the step if the system determine the image part has been changed then it preforms part determination process then it selects a second imaging conditions).
However, Imai fails to teach accelerometer data.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in 

Regarding claim 3, Imai teaches The method of claim 1, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

Regarding claim 4, Imai teaches The method of claim 1, however, Imai fails to teach wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location comprise using an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the 

Regarding claim 5, Imai teaches The method of claim 1, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 7, Imai teaches The method of claim 1, wherein configuring the ultrasound device with the first set of imaging parameter values is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047).

Regarding claim 8, Imai teaches A method, comprising: automatically configuring, with a processing device in operative communication with an ultrasound device (Figure 1, see 
However, Imai fails to teach accelerometer data.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on this information the anatomical location.

Regarding claim 9, Imai teaches The method of claim 8, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

using the statistical model comprises receiving an optical image or an optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data (see paragraph 0031 of Banjanin).

Regarding claim 11, Imai teaches The method of claim 8, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 

Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 13, Imai teaches The method of claim 8, wherein automatically configuring the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (Figure 4, see paragraph 0046-0047).

Regarding claim 14, Imai teaches The method of claim 8, wherein automatically configuring the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed without receiving user input regarding configuration of the ultrasound device (Figure 4, see paragraphs 0059-0063).

Regarding claim 15, Imai teaches The method of claim 8, wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound device (see paragraphs 0041 and 0062).

Regarding claim 16, Imai teaches A method of operating an ultrasound device for a FAST or eFAST exam, comprising (Figure 4, see paragraphs 0046-0047): automatically determining whether a cardiac region or an abdominal region is being imaged by the ultrasound device using a statistical model receiving ultrasound data as inputs to the statistical model (figure paragraphs 0058-0063, the system determines the anatomical part being imaged by processing the ultrasound data using machine learning) ; and automatically configuring, with a processing device in operative communication with the ultrasound device (Figure 1, see paragraphs 0024 and 0044), the ultrasound device with the cardiac preset when a cardiac region is being imaged and automatically configuring the ultrasound device with an abdominal preset when the abdominal region is being imaged during the FAST or eFAST exam (see paragraphs 0059-0063 and 0070).
However, Imai fails to teach accelerometer data.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this 

Regarding claim 18, Imai teaches The method of claim 16, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

Regarding claim 19, Imai teaches The method of claim  16, however fails to explicitly teach wherein automatically determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device using the statistical model comprises receiving  an optical image or an optical video obtained with a camera on the processing device as input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches receiving an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the 

Regarding claim 20, Imai teaches The method of claim 16, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 22, Imai teaches wherein automatically configuring the ultrasound device with a cardiac preset when the cardiac region is being imaged and automatically configuring the ultrasound device with the abdominal preset when the abdominal region is being imaged during the FAST or eFAST exam is performed without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072, ex: “Then, in Step S6, the part determination unit 12 determines that the imaging part is the left abdomen. In Step S7, the imaging condition setting unit 11 selects the imaging conditions 2 and the image generation unit 3 are controlled such that a B-mode image signal suitable for diagnosing the left abdomen which is the imaging part is generated.”) 

Regarding claim 23, Imai teaches An apparatus, comprising: a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0024 and 0044): configure the ultrasound device with first set of imaging parameter (See paragraphs 0059-0063) determine that the ultrasound device has changed from imaging a first anatomical location to imaging a second anatomical location using a statistical model receiving ultrasound data as inputs to the statistical model (paragraphs 0058-0063, the system uses machine learning to process the received ultrasound data to determine whether the system has changed from imaging a first anatomical model to a second anatomical model); and configure, based on determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound device with the first set of imaging parameter values (figure 4, paragraphs 0058-0063; the system keeps repeating the steps, while repeating the step if the system determine the image part has been changed then it preforms part determination process then it selects a second imaging conditions).
However, Imai fails to teach accelerometer data.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on this information the anatomical location.

Regarding claim 25, Imai teaches The apparatus of claim 24, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

Regarding claim 26, Imai teaches The apparatus of claim 24, however, Imai fails to teach wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location comprise using the statistical model receiving an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data (see paragraph 0031 of Banjanin).

Regarding claim 27, Imai teaches The apparatus of claim 24, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 29, Imai teaches The apparatus of claim 23, wherein the processing device is configured to configure the ultrasound device with the different sets of imaging parameter values subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (Figure 4, see paragraphs 0046-0047).

Regarding claim 30, Imai teaches An apparatus, comprising: a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0034 and 0044): automatically configure the ultrasound device with a set of imaging parameter values based on automatically determining an anatomical location being imaged by the ultrasound device using a statistical model receiving ultrasound data as inputs to the statistical model. (See paragraphs 0058-0063).
However, Imai fails to teach accelerometer data.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this 

Regarding claim 31, Imai teaches The apparatus of claim 30, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

Regarding claim 32, Imai teaches The apparatus of claim 30, however fails to teach wherein using a statistical model receiving accelerometer data as inputs to the statistical model comprises receiving  an optical image or an optical video obtained with a camera on the processing device as an input to the statistical model.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device and optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device and optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this 

Regarding claim 33, Imai teaches The apparatus of claim 30, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 35, Imai teaches The apparatus of claim 30, wherein the processing device is configured to automatically configure the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by 

Regarding claim 36, Imai teaches The apparatus of claim 30, wherein the processing device is configured to automatically configure the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063).

Regarding claim 37, Imai teaches The apparatus of claim 30, wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound device (see paragraphs 0041 and 0062). 

Regarding claim 38, Imai teaches An apparatus configured to operate an ultrasound device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047): a processing device in operative communication with the ultrasound device and configured to (figure 1, see paragraphs 0024 and 0044): automatically determine whether a cardiac region or an abdominal region is being imaged by the ultrasound device using a statistical model receiving ultrasound data as inputs to the statistical model (figure paragraphs 0058-0063, the system determines the anatomical part being imaged by processing the ultrasound data using machine learning); and automatically configure the ultrasound device with a cardiac preset when a cardiac region is being imaged and automatically configure the ultrasound device with an abdominal preset 
However, Imai fails to teach accelerometer data.
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on this information the anatomical location.

Regarding claim 40, Imai teaches The apparatus of claim 38, wherein the ultrasound data is ultrasound data collected by the ultrasound device (paragraph 0060, the scanning is transmitting and receiving ultrasound energy).

Regarding claim 41, Imai teaches The apparatus of claim 38, however, Imai fails to teach wherein using the statistical model comprises receiving an optical image or an optical video obtained with a camera on the processing device as an input to the statistical model. Instead, 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data (see paragraph 0031 of Banjanin).

Regarding claim 42, Imai teaches The apparatus of claim 38, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound device. 
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of


Regarding claim 44, Imai teaches The apparatus of claim 38, wherein the processing device is configured to automatically configure the ultrasound device with the cardiac preset when the cardiac region is being imaged and automatically configuring the ultrasound device with the abdominal preset when the abdominal region is being imaged during the FAST or eFAST exam without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072, ex: “Then, in Step S6, the part determination unit 12 determines that the imaging part is the left abdomen. In Step S7, the imaging condition setting unit 11 selects the imaging conditions corresponding to the determination result and the transmitting/receiving unit 2 and the image generation unit 3 are controlled such that a B-mode image signal suitable for diagnosing the left abdomen which is the imaging part is generated.”). Response to Arguments
Applicant’s arguments, see remarks, filed 08/25/2021, with respect to USC 35 112 rejection have been fully considered and are persuasive.  The USC 35 112 rejection of the claims has been withdrawn. 
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art cited in the previous office action does not teach “determining that the ultrasound device has changed from imaging a first anatomical .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                      

/JONATHAN CWERN/Primary Examiner, Art Unit 3793